Citation Nr: 0832985	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  07-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1976 to July 
1980.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2007 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).  


FINDINGS OF FACT

1.  A bilateral hearing loss disability is shown on the 
November 1975 service entrance examination report.

2.  Clear and unmistakable evidence shows that a bilateral 
hearing loss disability preexisted service entrance and there 
is no clear and unmistakable evidence establishing that a 
bilateral hearing loss disability was not aggravated in 
service.

3.  The evidence tends to establish that a bilateral hearing 
loss disability was aggravated in service.  


CONCLUSION OF LAW

A bilateral hearing loss disability was aggravated in active 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.306, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
veteran's claim is being granted.  As such, any deficiencies 
with regard to VCAA are harmless and nonprejudicial.  



Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2007).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for an organic disease of the nervous system when it 
is manifested to a compensable degree within one year 
following discharge from active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The Board notes that there has been a change in the 
interpretation of the law with respect to the adjudication of 
claims involving pre-existing conditions and the application 
of the presumption of soundness.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) was invalid and should not be followed.  

Regarding the provisions of 38 C.F.R. § 3.306(b), providing 
that aggravation may not be conceded unless the pre-existing 
condition increased in severity during service, it was 
determined that this properly implements 38 U.S.C.A. § 1153, 
which provides that a pre-existing injury or disease will be 
presumed to have been aggravated in service in cases where 
there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progression of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  38 
U.S.C.A. § 1153 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.306(b) (2007).

Moreover, "temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 


condition, as contrasted to symptoms, is worsened."  Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  However, the increase need not be 
so severe as to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 207 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant asserts that his bilateral hearing loss 
disability is related to in-service noise exposure.  We 
agree.  

Initially, the Board notes that, generally, veterans are 
presumed to have entered service in sound condition as to 
their health.  This presumption attaches only where there has 
been an induction examination in which the later complained-
of disability was not detected.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  In this case, the November 1975 
service entrance examination report shows a hearing loss 
disability.  Audiological evaluation showed puretone 
thresholds, in decibels, to include a finding of 50 at 4000 
Hertz on the right and the left and, and his hearing was 
assigned a profile of "2."  To the extent that the appellant 
denied having had hearing loss on the accompanying medical 
history to the November 1975 entrance examination report, the 
Board has accorded more probative value to the results of the 
objective testing.  The Board notes that the relevant 
puretone thresholds, in decibels, were the same as at service 
entrance on audiologic evaluations in March 1977.  

In this case, the contemporaneous and post-service medical 
evidence establishes that a bilateral hearing loss disability 
existed prior to service entrance, a finding confirmed by the 
June 2007 VA audiologist.  To the extent that the August 2006 




private opinion notes an onset of hearing loss in service, 
the Board notes that the examiner did not have benefit of the 
claims file, to include the service entrance examination 
report.  Regardless, the opinion is not necessarily 
inconsistent with a finding of a preexisting hearing loss 
disability and/or noise exposure during service.  Thus, the 
Board finds that a bilateral hearing loss disability 
preexisted service in November 1975.  Therefore, the 
appellant is not entitled to a presumption of soundness at 
service entrance in regard to a bilateral hearing loss 
disability.  

In addition, the burden of proof upon VA is to establish by 
clear and unmistakable evidence that there had not been 
aggravation of the preexisting hearing loss disability during 
service.  In this case, the Board finds that there is no 
clear and unmistakable evidence establishing that a 
preexisting bilateral hearing loss disability was not 
aggravated in service.  Rather, the Board finds that evidence 
tends to establish that a bilateral hearing loss disability 
was aggravated during service.  

In that regard, and as noted by the June 2007 VA examiner, 
the service medical records show a moderate hearing loss 
disability at service entrance.  In addition, at separation, 
puretone thresholds were 55 decibels at 4000 Hertz on the 
right and 60 decibels at 4000 Hertz on the left, and the June 
2007 VA examiner stated that those findings showed a 
moderately severe hearing loss disability.  While the 
examiner noted no "significant progression" between service 
entrance and separation, adding that it was not likely that 
the appellant's hearing loss was a result of noise exposure 
during service, in light of the objective contemporaneous 
evidence showing moderate hearing loss at service entrance 
and moderately severe hearing loss at separation, coupled 
with the competent medical evidence, which does not 
constitute clear and unmistakable evidence that a preexisting 
hearing loss disability was not aggravated during service, 
the Board finds that service connection is warranted based 
upon a theory of aggravation.  





The Board notes that the appellant's DD Form 214 shows that 
his military occupational specialty (MOS) was construction 
equipment repairer/power generation and wheel vehicle.  In 
August 2006, the appellant's private audiologist opined that 
the appellant's history of noise exposure and hearing loss 
since the 1970s, to include in association with generators, 
helicopters, and tank recovery vehicles, was consistent with 
noise-induced hearing loss.  

In addition, while it was noted in the August 2006 private 
report that he had worked as a mechanic since service, the 
Board notes that on the accompanying medical history to the 
November 1975 service entrance examination report, the 
appellant reported his usual occupation was mechanic and his 
DD Form 214 shows that his awards and decorations include a 
Mechanic's Badge.  To the extent that the June 2007 VA 
examiner opined that likely contributing factors to the 
appellant's hearing loss disability were aging and health 
conditions, as well as post-service noise exposure, the Board 
finds that such does not rise to the level of clear and 
unmistakable evidence that the appellant's preexisting 
hearing loss disability was not aggravated during service.  

The Board notes that while the June 2007 VA examination 
report notes that the "C-file" had been reviewed, and the 
AOJ, in the June 2007 statement of the case, noted that the 
examiner had reviewed the "entire claims file," the June 
2007 report of examination specifically notes that the only 
records reviewed were the service medical records, with no 
other records noted to having been reviewed, including 
private records, and private records are associated with the 
claims file.  

The burden of proof upon VA is to establish by clear and 
unmistakable evidence that there had not been aggravation 
during service.  Based upon the record, that burden of proof 
has not been met.  Accordingly, service connection is 
warranted for aggravation of a preexisting bilateral hearing 
loss disability and the benefits sought on appeal are 
granted.  




ORDER

Service connection for a bilateral hearing loss disability 
based on aggravation is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


